ATTORNEY GRIEVANCE COMMISSION                                 IN THE
OF MARYLAND                                               •   COURT OF APPEALS
                                                          •   OF MARYLAND
        Petitioner
                                                          •   Misc. Docket AG
v.                                                        •   No. 0064
                                                          •   September Tenn, 2014
JOHN KIRBY BURKHARDT
                                                •     Circuit Court for
               Respondent                       •     Baltimore County
                                                •     Case No. 03-C-14-013309 AG
                     ***********************************************


                                              ORDER

        Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant

to Maryland Rule 16-772, it is this     1st day of               may                ,2015,

       ORDERED, by the Court of Appeals of Maryland, that John Kirby Burkhardt,

Respondent, who was indefinitely suspended from the practice of law in the State of Maryland

by a prior Order of this Court filed October 5, 2012, is hereby disbarred by consent for additional

professional misconduct in violation of Rules 1.1, 1.2(a), 1.3, 1.4(a)(2) & (b), 1.5(a), 1.15(a) &

(c), 1 .16( a) & (d), 8.1(b) and 8.4(a)-(d) of the Maryland Lawyers' Rules of Professional

Conduct; and it is further

       ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall certify

the disbarment of John Kirby Burkhardt to the Trustees of the Client Protection Fund of the Bar

of Maryland and the clerks of all courts in this State.



                                                          /s/ Glenn T. Harrell, Jr.
                                                          Senior Judge